I concur in the judgment, but am of the opinion that one point not considered in the main opinion should be given some notice.
[2] At the oral argument and in the briefs, the question whether, upon habeas corpus, this court may, in a case cognizable in justices' or police courts, examine the facts as embraced in the statement on appeal to the superior court, was discussed and vigorously affirmed by the petitioner and likewise denied by the attorney-general.
Section 1468 of the Penal Code, which is embraced within the chapter and title of the Penal Code regulating the matter *Page 263 
of appeals in misdemeanor cases from justices' and police courts, provides: "The appeal to the superior court from the judgment of a justice's or police court is heard upon a statement of the case settled by the justice or police judge, embodying such rulings of the court as are excepted to, which statement must be filed with and settled by the court within ten days after filing notice of appeal."
I am of the opinion that the statement on appeal from a justice's or police court to the superior court in criminal cases the triable jurisdiction of which is in the first named courts constitutes a part of the judgment-roll or judgment record of the case in the superior court, where a new trial is denied. I am therefore, of the opinion that, upon habeascorpus, in a criminal case so appealed to the superior court, where a new trial has been denied, it is competent and proper for this court to look into the facts as they are presented in the statement on appeal to the superior court for the purpose of aiding us in the determination of the question whether the justice's court exceeded its jurisdiction in the pronouncement of judgment of imprisonment. I do not herein intend to intimate how far this or the superior court would be permitted to go in this respect in a proceeding on habeas corpus where, upon a judgment of conviction and sentence in the justice's or police court, there has been no appeal to the superior court and the petition for the writ is based entirely on the proceedings in the said inferior court.
It follows that, in this case, this court was legally authorized to examine the facts contained in the statement on appeal to the superior court, and that for the reason stated in the main opinion the petitioner is entitled to his discharge.
Burnett, J., concurred. *Page 264